t c summary opinion united_states tax_court nanette jean martarano and david angelo martarano commissioner of internal revenue respondent petitioners v docket no 22008-12s filed date nanette jean martarano and david angelo martarano pro sese carlton king for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively the issues for decision are whether nanette jean martarano petitioner was engaged in passive real_estate activities with respect to two rental properties in and whether petitioner is entitled to expense deductions for claimed on schedule c profit or loss from business whether petitioners are entitled to the claimed unreimbursed employee_business_expense deductions for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 for the years in issue respondent’s adjustments to the educational credit and the self- employment_tax are computational and will be resolved by the court’s determination on other issues background some of the facts have been stipulated and we incorporate the stipulation of facts and the supplemental stipulation of facts by this reference at the time the petition was filed petitioners resided in massachusetts petitioners owned two rental properties during the years in issue the properties were on vigeant street vigeant property and pulaski street pulaski property in ware massachusetts one of the properties had two three-bedroom units and two four-bedroom units while the other_property had two two-bedroom units and two one-bedroom units each property had two decks the vigeant property was fully occupied in and there were some vacancies in the pulaski property had some vacancies in both and petitioner performed work on the rental properties throughout the years in issue she rented out the units contacted and screened potential applicants signed lease documents engaged in cleaning and repairs drove back and forth to the properties from home to pick up rental checks interacted with the board_of health to resolve a bedbug infestation engaged in eviction procedures and engaged in various other activities pertinent to overseeing and managing the rental properties petitioner personally oversaw all rental activities and management of the rental properties and there is no indication that any other individual apart from incidental assistance from david angelo martarano assisted in overseeing and managing the rental properties during the years in issue petitioners paid expenses operating and managing the rental properties in the years in issue petitioner was working for linear technology in but was laid off at some point in petitioner was unemployed for most of until she secured a position with h_r block near the end of petitioner trained with h_r block at the end of and then worked for them on a part-time and a full- time basis as needed for tax_return preparation between january and date petitioner also secured a position with tracker systems ts in petitioner was compensated by the employment agency robert half international rhi for her work at ts that same year petitioner also performed tax and bookkeeping services for ts as an independent_contractor and was compensated directly by ts ts provided petitioner with a workspace which included a desk and office supplies in an office setting in petitioner worked approximately hours for h_r block and approximately hours for ts compensated by rhi on the basis of the record we find that petitioner also performed hours of services working for petitioner testified that she was laid off from linear technologies in however the form_w-2 wage and tax statement attached to the return reflects wages of dollar_figure from linear technologies and dollar_figure from h_r block ts as an independent_contractor thus in petitioner worked a combined total of hours for h_r block ts through rhi and ts as an independent_contractor also during the years in issue petitioner was enrolled as a student at worcester state college where she sought a degree in business administration mr martarano was a sales account executive employed by officemax throughout and for part of and then began working for w b mason co for the remainder of that year on their and federal_income_tax returns petitioners claimed a loss of dollar_figure against nonpassive_income and a loss of dollar_figure against nonpassive_income respectively each of the losses related to claimed rental property expenses which exceeded rental income petitioner reported earnings_of dollar_figure on her schedule c for her tax_return preparation and bookkeeping services which presumably related to compensation she received from ts petitioner also claimed vehicle expenses on her schedule c related to her work as an independent_contractor for ts on schedule a itemized_deductions for petitioner claimed unreimbursed employee_business_expense deductions of dollar_figure for vehicle expenses dollar_figure for petitioners filed a form 1040x amended u s individual_income_tax_return for reporting income and expenses on schedule c parking fees tolls and transportation_expenses and dollar_figure for other business_expenses mr martarano claimed deductions for unreimbursed employee business_expenses on the return including vehicle expenses of dollar_figure parking fees tolls and transportation_expenses of dollar_figure and other business_expenses of dollar_figure in a notice_of_deficiency respondent determined that portions of the claimed and loss deductions with respect to petitioner’s real_estate activities were subject_to the passive loss limitations under sec_469 respondent also disallowed petitioner’s claimed vehicle expense deductions for her bookkeeping business for with respect to petitioner’s claimed unreimbursed employee_business_expense deductions respondent allowed dollar_figure for job search expenses and dollar_figure for tax_return preparation and bookkeeping expenses but disallowed the remaining unreimbursed employee_business_expense deductions with respect to mr martarano respondent allowed his claim for dollar_figure in vehicle expenses dollar_figure for in the notice_of_deficiency respondent disallowed a portion of the claimed vehicle expense deduction for but later conceded that mr martarano was entitled to the full amount claimed respondent allowed a portion of the claimed losses pursuant to sec_469 and to the extent they were not phased out under sec_469 tolls and parking fees dollar_figure for territory and maps and dollar_figure for sales-lead-related expenses but disallowed the remaining claimed unreimbursed employee_business_expense deductions respondent also determined accuracy-related_penalties under sec_6662 for the years in issue discussion i burden_of_proof as a preliminary matter we consider petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir with respect to the claimed real_estate activities petitioner did not produce credible_evidence as to the factual issues surrounding the activity furthermore with respect to the claimed schedule c expense deductions and employee_business_expense deductions petitioners did not establish that they complied with the recordkeeping and substantiation requirements of the internal_revenue_code accordingly the burden_of_proof remains with petitioners sec_7491 and 116_tc_438 ii passive_activity_loss sec_469 generally disallows for the taxable_year any passive_activity_loss a passive_activity_loss is the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is generally treated as per se passive regardless of whether the taxpayer materially participates sec_469 however the rental_activity of a taxpayer is not treated as per se passive if the taxpayer satisfies the requirements of sec_469 sec_469 a taxpayer meets the requirements of sec_469 if he or she establishes the following i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates in the case of a joint_return the requirements of the preceding sentence are satisfied if and only if either spouse separately satisfies such requirements for purposes of the preceding sentence activities in which a spouse materially participates shall be determined under subsection h rental activity--2009 petitioner claimed to have spent a total of hours working on her rental properties in in support of her assertion petitioner provided activity logs purporting to document the time she spent on her rental activities some of the activities included painting cleaning apartments shoveling snow communicating with tenants on various issues placing rental ads in the local newspaper picking up mail and paying bills although some log entries reference a specific apartment or property many log activities do not specifically identify a particular rental unit in addition the number of hours noted on petitioner’s logs appears to be significantly inflated for example in one instance petitioner claims to have spent to hours per day for days staining the deck and siding of what appears to be one apartment at the pulaski property the log also indicates that mr martarano helped stain the deck and siding on those dates in that instance petitioners together spent between to hours staining the deck and siding of one apartment there are several other instances in where petitioner claims to have spent many hours staining and painting decks and front porches of the rental properties petitioner’s log for date indicates that she spent approximately hours over an eight-day period to paint a back porch petitioner’s log for date indicates that she spent more than hours over a 12-day period on the flooring for one apartment and that on one specific day she worked hours one of the apartments at the vigeant property was fully occupied for the year in issue while the other was not the time petitioner alleges she engaged in traditional rental activities such as placing ads meeting with prospective tenants checking references and cleaning and repairing the property does not seem commensurate with the vacancy of the property units for that year petitioner asserts that throughout she met with prospective tenants placed ads for the apartment rentals and checked references for prospective tenants on some occasions although there is little doubt that petitioner did in fact perform significant work on the rental properties throughout the activity log hours do not appear to comport with reality and even if we assume she materially participated with respect to the properties we do not conclude that she performed more than hours of services with respect to the rental activities in the court is not bound to accept unsupported testimony 87_tc_74 accordingly petitioner’s real_estate activities were passive activities rental activity--2010 for petitioner claimed she spent hours working on her rental properties even if we were to conclude that petitioner in fact spent hours working on her rental properties and materially participated with respect to those properties in it appears that she did not spend more than one-half of her personal services in real_property trades_or_businesses as required under sec_469 the record is significantly confused by petitioner’s submission into evidence of two separate logs recording the hours that she purportedly worked for ts in addition to the submission of the document of her hours worked for the employment agency these logs are somewhat duplicative but also inconsistent petitioner acknowledged that there are redundancies in the logs petitioner failed to adequately explain the duplications and inconsistencies one of the logs reflects hours worked according to petitioner’s records it would appear that she worked hours as an independent_contractor for ts hours for ts through rhi and hours for h_r block for a total of hours petitioner asserts she worked hours in the real_estate activities according to petitioner’s calculations more than one-half of her personal services were not performed in real_property trades_or_businesses accordingly petitioner’ sec_2010 real_estate activities were passive activities iii claimed expense deductions a taxpayer is required to maintain records sufficient to substantiate deductions claimed on a federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in other words the taxpayer bears the burden of proving entitlement to the deductions he claimed and this includes the burden of substantiation rule a 65_tc_87 aff’d per curiam 540_f2d_821 5th cir the fact that a taxpayer claims a deduction on an income_tax return is not sufficient to substantiate it 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner t c pincite roberts v commissioner t c pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents aff’d 175_f2d_500 2d cir sec_162 provides a deduction for certain business-related expenses to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 326_us_465 308_us_488 an ordinary_expense is of common or frequent occurrence in the type of business involved deputy v du pont u s pincite a necessary expense is appropriate and helpful in carrying on the trade_or_business 320_us_467 82_tc_538 under sec_262 however no portion of the cost of operating an automobile that is attributable to personal_use is deductible 53_tc_269 similarly ordinary commuting expenses are not deductible commissioner v flowers u s pincite 681_f2d_1157 9th cir aff’g tcmemo_1981_407 petitioner’ sec_2010 schedule c expense deductions petitioner presented a receipt for expenses paid to hostgator a web site hosting service for hosting her business web site an expense which respondent disallowed the receipt indicates that she paid hostgator dollar_figure to host her web site in we are satisfied that the receipt coupled with petitioner’s testimony demonstrate that she maintained and paid for a host web site for her business web site petitioner presented additional receipts for other business-related expenses but the sum of the amounts provided did not exceed the dollar_figure that respondent allowed in the notice_of_deficiency therefore respondent’s disallowance is sustained petitioner also claimed expense deductions for mileage for driving back and forth from her home to ts notwithstanding whether this mileage would be disallowed as a commuting expense the mileage log that petitioner provided did commuting is normally not a deductible expense 326_us_465 not identify an expenditure relating to mileage to and from work see sec_274 the only other mileage logs introduced into evidence for petitioner related to her real_estate activity therefore respondent’s disallowance of petitioner’s claimed schedule c vehicle expense deduction is sustained unreimbursed employee_business_expense deductions sec_162 allows a taxpayer to deduct expenses_incurred in searching for new employment within the same trade_or_business see 54_tc_374 see also murata v commissioner tcmemo_1996_321 petitioner failed to provide the court with sufficient information to conclude that she is entitled to a deduction for this item beyond what respondent has already allowed respondent’s determination is sustained petitioner’ sec_2010 expenses petitioner claimed job search expenses and tax_return preparation expenses for her positions at h_r block and ts respondent allowed petitioner expenses of dollar_figure for job search expenses as well as dollar_figure for tax_return preparation expenses petitioner submitted a mileage log purported to be related to her job search this mileage log lists the mileage to certain locations but it does not explain the purpose of the visit or what type of interview if any she obtained during these visits in addition it appears that she drove almost everyday with respect to her job search and sometimes to multiple locations in one day it is unclear from the record how these trips advanced petitioner’s job search in petitioner also testified that she incurred expenses for work at ts it is unclear whether the claimed expenditures relate to petitioner’s activity as an employee or to her self-employment activity petitioner was provided a workspace at ts as well as a desk and a chair and there is no indication that she was not provided with the items necessary to complete her work at ts the documentation that petitioner provided was confusing and misleading accordingly petitioner is not entitled to additional deductions for job search or tax_return preparation expenses in excess of those respondent allowed mr martarano’ sec_2010 expenses mr martarano claimed expense deductions for for certain unreimbursed employee business_expenses many of the claimed expenses relate to cell phone expenses car-related expenses fax services buyerzone maps office supply equipment and post office expenses as well as expenses related to books mr martarano purchased throughout a log of the books that mr matarano purchased in was made part of the record it is unclear from this log how these books were ordinary and necessary expenditures relating to mr martarano’s position with w b mason or with officemax with respect to other claimed expenses respondent disallowed mr martarano did not testify at trial or otherwise explain how these expenses were ordinary and necessary to his position with w b mason or with officemax respondent’s determination to the extent not previously conceded is sustained iv accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess the taxpayer’s proper tax_liability id the underpayments of tax required to be shown on petitioners’ returns for and are attributable to negligence for their failure to keep adequate books_and_records or to substantiate their items properly the underpayment for is also the result of a substantial_understatement_of_income_tax because the understatement of dollar_figure for exceeds dollar_figure which is greater than of the tax required to be shown on the return see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production has been satisfied see sec_7491 accordingly because respondent has met his burden of production petitioners must come forward with persuasive evidence that the petitioners reported tax due of dollar_figure for and dollar_figure for respondent determined a deficiency of dollar_figure for and later conceded vehicle expenses of dollar_figure it is unclear whether respondent’s concession of these remaining vehicle expenses for would affect the application of this section for purposes of sec_6662 and d in any event we conclude that the underpayment_of_tax was due to negligence see sec_6662 accuracy-related_penalties should not be imposed with respect to the underpayments because they acted with reasonable_cause and in good_faith see sec_6664 rule a higbee v commissioner t c pincite petitioner provided numerous documents demonstrating her extensive involvement in the activities relating to the rental properties in the years in issue although petitioner claims she acted reasonably and in good_faith with respect to her position that she was a real_estate_professional in the years in issue we have concluded that petitioner’s records are not accurate or reliable and likely inflated the hours she spent in real_estate activities we have also concluded that the logs relating to her activity as an employee and her self-employment were not accurate petitioner offered no other argument or evidence to show that there was reasonable_cause for the deductions claimed and that she acted in good_faith with respect to the underpayments respondent’s determinations of accuracy-related_penalties under sec_6662 for and are sustained with respect to the portions of the underpayments resulting from the disallowed passive loss adjustments with respect to the remaining unreimbursed employee business_expenses and the schedule c business_expenses petitioners did not present sufficient evidence to substantiate their claims or provide explanation as to why they were unable to do so the court is unable to conclude that petitioners acted reasonably and in good_faith with respect to the claimed unreimbursed employee business_expenses and the schedule c business_expenses accordingly the court sustains the imposition of the accuracy-related_penalty with respect to the portion of the underpayment due to the disallowed unreimbursed employee_business_expense deductions and schedule c deductions for we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
